Citation Nr: 0104312	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  99-22 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to an increased evaluation for left knee 
chondromalacia currently evaluated as 10 percent 
disabling.

2. Entitlement to an increased evaluation for right knee 
chondromalacia currently evaluated as 10 percent 
disabling.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1977 to May 
1985.

This case comes before the Board of Veterans' 
Appeals (the Board) on appeal from a September 1998 
rating decision of the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office 
(RO).

The Board notes that the veteran has filed a claim for 
service connection for depression as secondary to service 
connected disabilities.  This matter is referred to the RO 
for further development.  He also has submitted additional 
evidence in conjunction with this particular claim subsequent 
to the RO's most recent supplemental statement of the case of 
August 1999 addressing his bilateral knee claims.  Although 
this additional evidence was not submitted with a waiver of 
RO review, the Board finds that all of this evidence 
specifically refers to treatment for medical problems not 
involving the knees, and is therefore not pertinent to this 
case.  See 38 C.F.R. § 20.1304 (2000).  Consequently, a 
decision by the Board is not precluded.


FINDINGS OF FACT

1.  The veteran's left knee disorder is manifested by 
complaints of pain on motion, range of motion shown to be 0 
to 110 degrees, with positive findings of patella grind test, 
but with no objective findings of arthritis, ligamentous 
instability or subluxation.  

2.  The veteran's right knee disorder is manifested by 
complaints of pain on motion, with range of motion shown to 
be 0 to 115 degrees, with positive findings of patella grind 
test, with no objective findings of arthritis, ligamentous 
instability or subluxation.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for left knee chondromalacia are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5260, 5261 (2000).

2.  The criteria for a disability evaluation in excess of 10 
percent for right knee chondromalacia are not met. 38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reveal that the veteran was treated 
for left knee problems in November 1979, May 1982 and June 
1983.  The complaints included swelling, pain and restricted 
motion.  Service medical records also revealed treatment for 
chronic left foot osteomyelitis, which was unresponsive.  In 
October 1985, the Denver, Colorado RO granted service 
connection for osteomyelitis of the left foot.

VA medical records and examinations revealed continued 
treatment for persistent left foot problems from the 
osteomyelitis, which continued to be active through 1993.  In 
October 1993 his left foot was amputated. 

Medical records from the Naval Hospital of Pensacola, Florida 
noted complaints of bilateral knee problems in August 1995, 
with bilateral crepitus on range of motion. The knees were 
described as painful during weight bearing, and locking on 
occasion.  Ranges of motion were assessed as full, with the 
left knee from 0-125 degrees and the right knee from 0-120 
degrees.  Bilateral chondromalacia was diagnosed on initial 
visit in August 1995.  A November 1995 treatment record noted 
findings of overuse symptoms stemming from the left foot 
amputation, including some knee symptoms.  

A May 1996 VA examination report noted problems with the left 
knee primarily giving out without warning, but these problems 
were said to have decreased since the veteran obtained his 
most recent prosthetic device for his foot.  He described 
problems with the right knee worsened by standing, walking, 
squatting or using stairs.  The right knee was found on 
examination to have a range of motion of 0-130 degrees with 
complaints of pain on motion, and definite tenderness to 
palpation of the patellofemoral joint.  He had no instability 
or effusion of the right knee.  The left knee also had 0-130 
degrees of motion.  Only mild tenderness to palpation of the 
patellofemoral joint was noted and no instability was noted.  
The diagnosis rendered was bilateral chondromalacia patella, 
right more symptomatic, and an opinion was given linking the 
bilateral knee disorder to overuse syndrome resulting from 
the left foot amputation.  X-rays of the knees taken in May 
1996 yielded an impression of minimal degenerative disease.  

VA treatment records from 1997 to 1998 revealed treatment for 
knee problems.  In March 1997 he complained of his knees 
locking on him, causing him to fall at times.  On follow up 
in August 1997, he again complained of falling frequently due 
to his knees "giving out."  He also complained that when 
the knees give out, the left foot prosthesis hurts his left 
knee.  Findings including the right knee swollen and tender, 
the left leg with trace edema, and bilateral knee flexion was 
painful.  On further examination in the same month, both 
knees showed no obvious deformity, swelling, warmth or 
redness.  He did have marked retropatellar grating and 
crepitation with flexion and extension and associated severe 
pain.  He had a marked bilateral patellar grind test.  This 
caused severe pain with this maneuver.  He had no joint line 
tenderness and no pain with McMurray's maneuver.  Collateral 
ligaments were stable, and he had negative Lachman's and 
negative drawer sign.  The impression rendered was severe 
patella femoral pain syndrome.  

A report from a magnetic resonance imaging (MRI) conducted in 
September 1997 yielded an impression of essentially normal 
examination of the right and left knee.  Small amounts of 
fluid were within the joint spaces of the knees bilaterally, 
within the broad range of normal.  A February 1998 follow up 
appointment revealed continued chronic bilateral knee pain.   

The report from an August 1998 VA examination revealed 
continued complaints of chronic pain, greater on the right 
than left, varying in severity.  He described episodes of 
swelling of the knees and said that prolonged weight bearing 
was painful.  Sitting, driving or riding for extended periods 
of time caused increased pain.  He described driving 80 miles 
a day for work, which caused problems.  He had episodes of 
the right knee giving way, with no such giving way on the 
left.

On physical examination he was noted to have a patella tendon 
bearing left below the knee amputation.  He used a cane with 
ambulation.  The right knee had 0 to 115 degrees range of 
motion, with pain on motion, particularly at the extremes.  
He also had patellofemoral crepitance on range of motion 
testing and a questionable trace swelling of the right knee.  
He had tenderness to palpation about the patellofemoral joint 
as well as positive patella grind test.  No ligamentous 
instability was demonstrable at the time.  McMurray's testing 
was painful but otherwise negative.  He had slight weakness 
on strength testing of the right quadriceps secondary to 
pain.  The left knee had 0 to 110 degrees range of motion, 
with pain on motion.  The was also a questionable trace 
swelling of the left knee.  He had tenderness to palpation 
about the patellofemoral joint as well as positive patella 
grind test.  No ligamentous instability was demonstrable at 
the time.  Again, McMurray's testing was painful but 
otherwise negative.  Quadriceps measured equally bilaterally.  
The impression rendered was bilateral chondromalacia pain.  
Regarding the Deluca provisions, the examiner noted the trace 
weakness of the right quadricep secondary to pain on testing 
and increased pain with use of his knees.  Pain could limit 
functional ability during flare-ups or increased use, 
although it was not feasible to express this in terms of 
additional limitation of motion as this could not be 
determined with any degree of medical certainty.  X-rays 
obtained in August 1998 showed no definite arthritic changes 
and revealed an impression of normal knees.  
 

Analysis-Pertinent Laws and Regulations

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), § 4, 114 
Stat. 2096, ___ (Nov. 9, 2000) (to be codified as amended at 
38 U.S.C. § 5107).  In addition, the duty to assist itself 
was amplified and more specifically defined by statute.  See 
VCAA, § 3(a) (to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A).  Reviewing the record the Board finds that even 
under the new criteria, the duty to assist was satisfied in 
the present case.  All treatment records identified by the 
veteran have been obtained and associated with the claims 
file, and the veteran has been provided with adequate 
opportunity to attend VA examinations, which he failed to 
attend although notice was sent to his latest address of 
record.  See 38 C.F.R. § 3.655.  Accordingly, the Board 
concludes that remanding the claim for additional development 
under the new statute is not necessary, and reviewing the 
claim without remanding it is not prejudicial to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluation shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.  It is noteworthy 
that the pyramiding of the same disability under various 
diagnoses is to be avoided. 38 C.F.R. § 4.14.  

However, it is possible for a veteran to have separate and 
distinct manifestations from the same injury, which would 
permit rating under several diagnostic codes. The critical 
element in permitting the assignment of several ratings under 
various diagnostic codes is that none of the symptomatology 
for any one of the conditions is duplicative or overlapping 
with the symptomatology of the other condition.  Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994) (where a veteran with a 
service-connected facial injury sought an increased rating, 
the veteran's disability was to be properly assigned 
compensable ratings under separate codes for disfigurement, 
tender and painful scars and muscle injury).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The veteran's bilateral knee chondromalacia has been 
evaluated as 10 percent disabling under Diagnostic Code 5260.  
Diagnostic Codes (DC) 5260 and 5261 govern the rating 
criteria with regard to limitation of motion of the knee.  
Pursuant to DC 5260, limitation of flexion of the knee 
warrants a zero percent rating when flexion is limited to 60 
degrees; a 10 percent rating when limited to 45 degrees; a 20 
percent when limited to 30 degrees; and a 30 percent when 
limited to 15 degrees.

Pursuant to DC 5261, limitation of extension of the leg 
warrants a zero percent rating when extension is limited to 5 
degrees; a 10 percent rating when extension is limited to 10 
degrees; a 20 percent when limited to 15 degrees; 30 percent 
when limited to 20 degrees; 40 percent when limited to 30 
degrees; and 50 percent when limited to 45 degrees.

Upon review of the evidence, the Board finds that the 
evidence is against an increased evaluation for the veteran's 
bilateral knee disability above separate 10 percent 
evaluations currently in effect.  

Regarding whether an increased evaluation is warranted for 
either knee under DC 5260 and 5261, the Board notes that the 
ranges of motion were similar for both knees in August 1998, 
with the right knee demonstrating 5 degrees more flexion than 
the left.  However the ranges of motion for both knees, even 
when considering the effect of pain of motion, are not shown 
to be more than the 10 percent evaluation currently assigned 
under the Diagnostic Codes for limitation of motion.  In fact 
neither knee exhibits loss of motion to even a noncompensable 
degree and the current 10 percent ratings are based on pain 
on motion and the resulting function loss.  VA treatment 
records from August 1997 revealed findings that the right 
knee was swollen and tender, and the left knee had a trace 
edema.  Both knees had pain on flexion.  Objective findings 
from the VA treatment records from August 1997 and the VA 
examination of August 1998 revealed positive "grind" tests 
and pain on motion bilaterally.  No more than slight 
weakness, atrophy or deformity has been exhibited.  The 
intent of the schedule is to recognize painful motion with 
joint or periarticular pathology as productive of disability.  
It is the intention to recognize actually painful, unstable, 
or malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  C.F.R. § 
4.59 (2000).  While pain is objectively demonstrated, the 
exhibited pain and resulting function loss is not greater 
than that contemplated by the minimal compensable evaluations 
currently in effect.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59.   

The overall evidence of record does not demonstrate 
objectively that the veteran has instability of the knees.  
In the 1998 examination the veteran was noted to complain of 
instability in the right knee only, and denied that the left 
knee gave away.  Complaints of instability were also noted in 
other treatment records.  Findings from the August 1998 
examination did not reveal any evidence of deformity, 
subluxation or instability.  The 1998 VA examination found 
the right quadriceps showed trace weakness secondary to pain, 
but no indicia of ligament dysfunction.  Moreover, the 
veteran does not have arthritis in the knees.  X-rays in 1996 
yielded an impression of minimal degenerative disease, but 
subsequent x-rays and an MRI revealed no signs of 
degenerative joint disease.  Therefore, a separate rating is 
not available for arthritis and knee instability.  See 
VAOPGCPREC 23-97 and 9-98.  A separate evaluation for 
instability or subluxation is not warranted.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5257 (2000).

Thus, the Board finds that, with consideration of 38 C.F.R. 
§ 4.7, the symptoms of the bilateral knee disability do not 
more closely resemble the criteria for higher evaluations.  
The Board has examined all other diagnostic codes pertinent 
to the knee.  The most recent X-rays from August 1998 showed 
no definite arthritic changes and diagnosed both knees as 
normal.  Consequently, Diagnostic Code 5003 for degenerative 
arthritis is not for application.  There was no evidence of 
ankylosis of the knees. Consequently, Diagnostic Code 5256 is 
not for application. See 38 C.F.R. § 4.71a, Diagnostic Code 
5256 (2000).  There is no evidence of cartilage loss or 
dislocation with frequent locking.  Thus, Diagnostic Codes 
5258 or 5259 are not for application. See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5258 and 5259 (2000).  There is also no 
evidence of malunion or nonunion of the tibia and fibula; 
Diagnostic Code 5262 for impairment of the tibia and fibula 
is not for application in this case. See 38 C.F.R. § 4.71a, 
Diagnostic Code 5262 (1999).  There is no evidence of genu 
recurvatum. Thus, Diagnostic Code 5263 is not for 
application. See 38 C.F.R. § 4.71a, Diagnostic Code 5263 
(2000).

The Board has considered all of the applicable evidence 
relating to the veteran's bilateral knee disability, and has 
considered all applicable Diagnostic Codes, and the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, the holding in 
DeLuca v Brown, 6 Vet. App. 321 (1993), Hicks v. Brown, 8 
Vet. App. 417 (1995).  Based upon that review, the Board 
finds that the is against the veteran's claim, and that a 
higher rating is not warranted for either knee disorder.



ORDER

Entitlement to an evaluation greater than 10 percent for the 
service-connected right knee chondromalacia is denied. 

Entitlement to an evaluation greater than 10 percent for the 
service-connected left knee chondromalacia is denied. 



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

